 

Exhibit 10.8

 
AMENDMENT NO. 2 TO
SECURED CONVERTIBLE PROMISSORY NOTE
 
 
This Amendment No. 2 (the “Amendment”) to that certain Secured Convertible
Promissory Note (the “Note”) issued to the undersigned (the “Holder”) pursuant
to that certain Securities Purchase Agreement dated as of September 9, 2016 (as
amended, the “Agreement”), by and among root9B Holdings, Inc. (f/k/a root9B
Technologies, Inc.), a Delaware corporation (the “Company”) and the Purchasers
(as defined therein), is entered into effective as of March 24, 2017 (the
“Effective Date”). Capitalized terms used in this Amendment that are not
otherwise defined herein shall have the respective meanings assigned to them in
the Note.
 
RECITALS
 
Whereas, the Company desires to raise additional capital pursuant to the
Agreement;
 
Whereas, the Company and the Holder have agreed to amend the Note as set forth
herein;
 
Whereas, pursuant to Section 11 of the Note, the Note may be amended only with
the written consent of the Company and the Holder; and
 
Whereas, the Holder and the Company desire to amend the Note as set forth
herein.
 
 
AGREEMENT
 
Now, Therefore, in consideration of the foregoing and of the mutual promises and
conditions hereinafter set forth, the parties hereto agree as follows:
 
 
A.
Amendment of Definition of Maturity Date. The definition of “Maturity Date” set
forth in the Note is hereby amended to be September 9, 2019.
 
B.
Amendment of Section 1(c). Section 1(c) of the Note is hereby amended in order
to add the following sentence at the end of such section:
 
“Notwithstanding the provisions of this Section 1(c), the Company shall only be
permitted to prepay this Note if concurrently with such prepayment the Company
prepays all Notes issued pursuant to the Purchase Agreement on a pro-rata
basis.”
 
C.
Amendment of Section 1(e). Section 1(e) of the Note is hereby amended and
restated as follows:
 
“(e)    

Ranking. The Note shall rank senior in all respects to indebtedness, liabilities
or obligations of the Company to other parties outstanding as of the date of
this Note and shall rank pari passu with any Note issued pursuant to the
Purchase Agreement.”
 
D.
Amendment of Section 1(f)(i). The definition of “Interest Conversion Rate” set
forth in Section 1(f)(i) of the Note is hereby amended and restated as follows:
 
(i)      

“Interest Conversion Rate” means a per share price equal to 85% of the quotient
of the sum of the VWAP of the Common Stock as of each Trading Day during the
five (5) consecutive Trading Day period ending and including the Trading Day
ended immediately prior to the Additional Closing Date, divided by five (5), but
in no event less than $10.00 per share.”
 
 
 

 
E.
Amendment of Section 2(a). The definition of “Conversion Price” set forth in
Section 2(a) of the Note is hereby amended to reduce the “Conversion Price” of
the Note from $12.00 per share (as previously adjusted to reflect the Company’s
one-for-fifteen reverse stock split on December 1, 2016) to $10.00 per share.
 
F.
Amendment of Section 4(g). Section 4(g) of the Note is hereby amended and
restated as follows:
 
“(g)      

Cross-Default. There shall have occurred an “Event of Default” (or other
comparable event) under any currently or future existing indebtedness of the
Company and such “Event of Default” (or other comparable event) shall be
continuing and not subject to forbearance. For clarity, a default under any Note
shall constitute a default under this Section 4(g); or”
 
G.
Amendment of Section 4. Section 4 of the Note is hereby amended to include the
following Sections 4(i) and 4(j):
 
“(i)     

Working Capital. Following April 30, 2017, the Company, excluding IPSA, shall
fail to maintain positive Working Capital (at least $1) as of each month end.
For purposes of this Note, “Working Capital” shall mean cash plus accounts
receivable within 60 days old minus accounts payable more than 60 days old of a
measurement date.
 
(j)

Payroll Requirement. Following April 30, 2017, the Company, excluding IPSA,
shall fail to have sufficient cash on hand (“COH”) equal to or greater than 1.0
times the largest salary payroll paid during the preceding 90 days, as adjusted
for any reductions in force (but in any event after April 30, 2017). COH will be
computed at the end of each calendar month and equal to the average COH for that
month. For purposes of clarity, this payroll amount is exclusive of any
severance, bonus or commission payments made but shall include payroll taxes on
salary.”
 
H.
Amendment of Section 5. Section 5 of the Note is hereby amended and restated as
follows:
 
“5.      

Rights of Holder upon Default.
 
(a)           
Rights upon Default. Upon the occurrence or existence of any Event of Default
(other than an Event of Default referred to in Sections 4(b) or 4(c)) and at any
time thereafter during the continuance of such Event of Default, following the
applicable cure or grace period, the Holder, may, by written notice to the
Company, declare all Outstanding Amounts hereunder to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein to the
contrary notwithstanding. Upon the occurrence or existence of any Event of
Default described in Sections 4(b) or 4(c), immediately and without notice, all
Outstanding Amounts payable by the Company hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. In addition to the foregoing remedies,
upon the occurrence or existence of any Event of Default, and following the
applicable cure or grace period, Holder may exercise any other right power or
remedy granted to it by this Note or otherwise permitted to it by law, either by
suit in equity or by action at law, or both. Any payment made by the Company
upon an Event of Default shall be made on a pro-rata basis to all Notes issued
pursuant to the Purchase Agreement.
 
 

 
(b)           
Right to Designate Directors. In addition to any other right or remedy, upon the
occurrence or existence of any Event of Default, and until the Event of Default
is cured or the Notes are converted, the Majority Note Holders (as such term as
defined in the Agreement) may designate up to two (2) candidates (the “Note
Designees”) reasonably acceptable to the Company to serve as directors on the
Company’s Board of Directors and the Company shall take such actions necessary
to cause such candidates to be added to the Company’s Board of Directors. The
right to designate the Note Designees set forth in Section 5(b) may only be
exercised once and in no event may the Note Designees elected pursuant to this
provision constitute a majority of the Company’s Board of Directors.
 
(c)           
Right of First Refusal. In addition to any other right or remedy, upon the
occurrence or existence of any Event of Default, until such Event of Default is
cured, Holder shall have a right of first refusal to match any Deal offered by a
third party (which may include directors, officers or stockholders, or
affiliates or associates thereof). A “Deal” shall mean any written proposal or
offer involving (i) a debt or equity financing transaction involving the receipt
by the Company of at least $2,000,000, or (ii) the sale or exclusive license of
substantially all of the Company’s assets or acquisition of control of the
Company in whatever form. The Company shall provide to Holder written notice of
the Company’s receipt of any proposal relating to a Deal that the Company
receives after the occurrence of an Event of Default until such Event of Default
is cured, which Holder shall maintain in confidence until publicly disclosed by
the Company. If more than one Holder of a Note issued pursuant to the Agreement
exercises its right of first refusal, then the right shall be apportioned based
on the principal owed to each Holder. Holder must provide written notice of its
desire to match any proposal relating to a Deal within 7 business days of its
receipt of written notice of such proposal, and if one or more holders of Notes
elects to match such proposal, the parties shall endeavor to close any such Deal
as promptly as practicable thereafter.”
 
I.
Amendment of Section 7(b)(ix). Section 7(b)(ix) of the Note is hereby amended
and restated as follows:
 
(ix) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;
 
J.
New Section 14. Section 14 is hereby added to the Note as follows:
 
 
 

 
“14.     

Company Covenants.
 
(a)           
Following April 30, 2017, within fifteen (15) days following each month end, the
Company shall deliver to holder a certificate setting forth the Company’s
Working Capital at the end of such month certified by the Company’s chief
financial officer.
 
(b)           
Following April 30, 2017, the Company shall provide written notice to Holder,
within twenty-four hours of a determination by the Company, excluding IPSA, that
it ceases to have sufficient cash on hand (“COH”) equal to or greater than 1.0
times the largest salary payroll paid during the preceding 90 days, as adjusted
for any reductions in force (but in any event after April 30, 2017). COH will be
computed at the end of each calendar month and equal to the average COH for that
month. For purposes of clarity, this payroll amount is exclusive of any
severance, bonus or commission payments made but shall include payroll taxes on
salary.”
 
K.
New Section 15.
 
“15.     

More Favorable Terms. So long as any portion of the principal amount of this
Note is unpaid and outstanding, if after the date hereof the Company issues a
convertible promissory note(s) (each, a “Future Note”) to any lender having
terms and conditions that are, individually or in the aggregate, more favorable
than the terms and conditions granted to the Holder hereunder, then this Note
shall be deemed to immediately be amended as of the date of the first issuance
of such Future Note to reflect substantially equivalent terms and conditions to
the Holder hereunder. For purposes of this Section 15, the determination
regarding whether any such terms and conditions are more favorable than those
granted hereunder shall be made by the Company’s Board of Directors in its
reasonable good faith judgment.
 
L.
Representations of the Company. The Company represents and warrants as follows:
 
a.
Organization. The Company is a corporation duly organized and validly existing
under the laws of the jurisdiction of its incorporation and has all requisite
corporate power and legal authority to own and use its properties and assets and
carry on its business as now conducted. The Company is not in violation of any
of the provisions of its Certificate of Incorporation or Bylaws.
 
b.
Authorization; Enforcement. The Company has all corporate right, power and
authority to enter into this Amendment and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the authorization, execution, delivery
and performance of this Amendment by the Company, the authorization, sale,
issuance and delivery of the Securities contemplated herein and the performance
of the Company’s obligations hereunder and thereunder has been taken, other than
obtaining the requisite filings necessary to authorize and effect the issuance
or the shares upon conversion of the Note or the Interest Shares. This Amendment
has been duly executed and delivered by the Company and constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
 
 

 
M.
Representations of Holder. Holder hereby represents and warrants as follows:
 
a.
Organization; Authority. Holder is either an individual or an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by this Amendment and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Amendment and performance by Holder of the transactions contemplated by
this Amendment have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of Holder. This Amendment has been duly executed by Holder, and when
delivered by Holder in accordance with the terms hereof, shall constitute the
valid and legally binding obligation of Holder, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
b.
Holder Status. As of the date hereof, Holder is an “accredited investor” as
defined in Rule 501 under the Securities Act. Holder is not a broker-dealer
registered under Section 15 of the Exchange Act. Holder is acting alone in its
determination as to whether to invest in the Notes. Such Holder is not a party
to any voting agreements or similar arrangements with respect to the Notes.
Except as expressly disclosed in a Schedule 13D or Schedule 13G (or amendments
thereto) filed by Holder with the Securities and Exchange Commission with
respect to the beneficial ownership of the Company’s Common Stock, Holder is not
a member of a partnership, limited partnership, syndicate, or other group for
the purpose of acquiring, holding, voting or disposing of the Notes. Each Holder
represents and warrants that it (i) is not and shall not become a party to (A)
any agreement, arrangement or understanding with, and has not given any
commitment or assurance to, any Person as to how such Person, if serving as a
director or if elected as a director of the Company, shall act or vote on any
issue or question (a “Voting Commitment”) or (B) any Voting Commitment that
could limit or interfere with such Person’s ability to comply, if serving as or
elected as a director of the Company, with such Person’s fiduciary duties under
applicable law; (ii) is not and shall not become a party to any agreement,
arrangement or understanding with any Person other than the corporation with
respect to any direct or indirect compensation, reimbursement or indemnification
in connection with service or action as a director of the Company.
 
 

 
c.
Compliance with Laws. Holder has complied, or will comply, with the reporting
requirements of the Securities Exchange Act of 1934, as amended, including, but
not limited to, Section 13 and 16 thereunder, arising from, or in connection
with, the transactions contemplated by this Amendment, the Agreement and the
Note.
 
N.
Full Force and Effect. All of the provisions of the Note are ratified and
confirmed except as modified by this Amendment.
 
O.
Counterpart. This Amendment may be executed in counterparts, each of which shall
be deemed an original but all of which together shall be deemed one original.
PDF or facsimile copies of manually executed signature pages to this Amendment
are fully binding and enforceable without the need for delivery of the original
manually executed signature page.
 
P.
Governing Law. This Amendment shall be governed by the laws of the state of
Delaware, without giving effect to conflict of law principles.
 
Q.
Independent Counsel. Each of the Holder and the Company represents that it has
had the opportunity to consult with independent counsel concerning entry into
this Amendment, including, but not limited to, any potential reporting
requirements and trading restrictions under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), arising from or in connection with the
transactions contemplated by this Amendment and the Agreement (including
Sections 10, 13 and 16 of the Exchange Act).
 
R.
Cooperation. Each party hereto agrees to execute and deliver such additional
documents and instruments and to perform such additional acts as any party may
reasonably request or as may be reasonably necessary or appropriate to
effectuate, consummate and perform any other terms, provisions, or conditions of
this Amendment.
 
[Remainder of page intentionally left blank. Signature page follows.]
 
 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the Effective Date.
 
 
 
ROOT9B HOLDINGS, INC.
 
 
 
 
 
 
By:  
/s/ 
 
 
Name:
 
 
 
Title:
 
 

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
[SIGNATURE PAGE FOR HOLDER FOLLOWS]
 
 
 

 
Agreed to and accepted:
 
HOLDER:
 
By:
 
By:           

Name:
Its:
 
 
 
 
 

